Citation Nr: 9926783	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to special monthly pension by reason of need for 
aid and attendance of another person or by reason of being 
housebound due to disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from November 1942 to 
November 1945.

The Board has reviewed the record and finds that the claim is 
well grounded, but additional development is necessary prior 
to the completion of appellate action.

First, the veteran has indicated he received treatment for 
his non-service connected disabilities at VA Medical Center 
(MC) Biloxi, Mississippi.  A list of active problems printed 
in June 1998 from that medical facility indicates that the 
veteran has received treatment for conditions including, 
inter alia, anemia; stomach, peptic, and esophageal ulcers; 
diaphragmatic hernia; duodenitis; diabetic retinopathy; 
glaucoma; cataracts; entropion; hypertension; chronic 
ischemic heart disease; chronic nephritis; urinary tract 
infection; gastrointestinal hemorrhage; constipation; skin 
and scalp problems; and senile dementia.  Dates of diagnoses 
and/or treatment for these conditions range from 1996 to June 
1998.  Although the claims folder contains some of these 
records, it does not contain records of all of such 
treatment.  These records should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611, (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Second, the nature and severity of all of the veteran's 
existing disabilities and their impact on the veteran's 
ability to work should be evaluated.  In this regard, it is 
noted that the RO has evaluated the veteran's dementia as 
zero percent disabling, and has determined that he is 
competent.  However, the medical evidence of record would 
seem to indicate that this evaluation is not accurate.  These 
records show that he was admitted to hospital in December 
1997 by his family, who was concerned about recent, rapid 
changes in his mental status.  The admitting nurse found him 
oriented to person only, and confused.  While the records 
indicate he was treated for acute hilar pneumonia during his 
hospitalization, which resolved, radiology reports and other 
entries in the clinical records show he also underwent 
neurological consult and a computerized tomography (CT) scan.  
He was subsequently diagnosed with senile dementia that one 
examiner determined was progressive in nature.  Other entries 
show that he required restraints and that nursing home 
placement was, at one time, initiated due to this condition.  
And, while the veteran recovered from the pneumonia, the 
hospital discharge summary specifically states that his 
mental status did not improve with treatment.  Other possible 
disabilities suggested by the medical evidence or record but 
not evaluated include:  anemia, esophageal ulcer, duodenitis, 
diabetic retinopathy, glaucoma, chronic ischemic heart 
disease, chronic nephritis, constipation, skin and scalp 
problems, and urinary tract infection.

The Board is of the opinion that a current psychiatric 
examination must be conducted to accurately assess the 
disabling effect of the veteran's senile dementia and to 
determine whether he is, in fact, competent.  In addition, a 
current VA Aid and Attendance and Housebound examination 
should be accomplished in order to obtain an accurate 
assessment of the veteran's current disability picture.

The VA's duty to assist claimants in the development of their 
claims includes the duty to request information which may be 
pertinent to the claim and to provide a medical examination 
when the medical evidence of record is inadequate.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991 & Supp. 1995); See 
Littke v. Derwinski, 1 Vet.App. 90 (1990) and Green v. 
Derwinski, 1 Vet.App. 121 (1990).

Accordingly, in view of the above, this case is REMANDED to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for any of 
his disabilities.  Where appropriate, the 
RO should also obtain permission for the 
release of private medical records.  The 
RO should obtain and associate with the 
claims folder any pertinent records that 
are not currently part of the claims 
folder, including records of outpatient 
and inpatient treatment from January 1996 
to the present at VAMC Biloxi, 
Mississippi.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, which are not 
duplicates of those already on file, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  Subsequently, the RO should schedule 
the veteran for a VA Aid and Attendance 
and Housebound examination to determine 
the nature and extent of all of his 
disabilities.  This should include a 
psychiatric examination. With regard to 
the psychiatric examination, the 
psychiatrist should specifically provide 
an opinion as to whether or not the 
veteran's senile dementia renders him so 
utterly helpless as to require the aid 
and attendance of another person to 
perform routine activities of daily 
living or whether he is substantially 
confined to his home due to his 
disability.

With respect to the general medical 
examination, the physician should 
indicate the effect of the veteran's 
disabilities on his ability to perform 
daily functions and whether he is 
confined to his home due to disability.  
The examiner should further certify 
whether or not the veteran requires 
regular aid and attendance of another 
person.  All the indicated tests should 
be accomplished.  The claims folder must 
be reviewed by the examiners prior to the 
examinations along with a copy of this 
remand decision. 

3.  The veteran should be given adequate 
notice of the examination.  If he fails 
to report for the examination, that fact 
must be noted in the claims folder and a 
copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented, 
including the return of the examination 
report to the examining physicians.

5.  After the development requested have 
been completed, the RO should 
readjudicate the claim of special monthly 
pension by reason of need for aid and 
attendance of another person or by reason 
of being housebound due to disability 
with consideration given to all of the 
evidence of record, and any additional 
medical evidence obtained by the RO 
pursuant to this remand. The 
readjudication of the claim should 
include relevant discussion and 
consideration of the law and applicable 
regulations, within the analytical 
framework provided by the Court. The RO 
should also consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991). 

6.  The veteran is hereby informed that 
he has the right to furnish additional 
evidence and/or argument on the matter or 
matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

After the development requested above has been completed, the 
RO should again review the record.  If the issue on appeal 
remains denied, the veteran and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review.  

The purpose of this REMAND is to obtain additional.  No 
inference should be drawn herefrom regarding the final 
disposition of this claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

